Citation Nr: 1146806	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right leg atrophy, to include as secondary to service-connected low back disability.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right foot disability, to include as secondary to right leg atrophy and/or the service-connected low back disability.  

5.  Entitlement to service connection for a right knee disability, to include as secondary to right leg atrophy and/or the service-connected low back disability.  

6.  Entitlement to an initial disability rating higher than 10 percent for service-connected degenerative disc and joint disease of the spine (low back disability). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated December 2004, August 2008, and July 2010 (issued in August 2010) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2007, the Veteran testified at a local hearing before a Decision Review Officer (DRO) at his local RO, with respect to the issue of whether new and material evidence had been received to reopen claims of service connection for a spinal injury and right leg weakness; a transcript of that hearing is associated with the claims file.  With respect to the same issues, the Veteran indicated in his November 2006 substantive appeal that he wanted a hearing before a Veterans Law Judge at his local RO.  However, in January 2009, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e).  The Veteran has not requested a hearing with respect to the other issues on appeal.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

In May 2009, the Board remanded the Veteran's claims of entitlement to service connection for a spinal injury, right leg weakness, right ear hearing loss, and tinnitus.  The Board then remanded those issues, as well as the Veteran's claims of service connection for a bilateral foot disorder, a right shoulder disorder, and a right knee disorder, for further development and adjudication.  

Thereafter, in a rating decision dated July 2010 (issued in August 2010), the RO granted service connection for degenerative disc and joint disease, residual of pre-existing condition of transitional vertebral, L5-S1, and biomechanical repetitive microtrauma (claimed as a spinal injury or low back disability), and evaluated the disability as 10 percent disabling, effective June 25, 2004.  

The other issues were returned to the Board for adjudication; however, in a decision dated November 2010, the Board denied entitlement to service connection for right leg weakness, right ear hearing loss, tinnitus, a bilateral foot disorder, a right shoulder disorder, and a right knee disorder.  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court), which resulted in a Joint Motion for Partial Remand, dated in June 2011, wherein the Veteran's attorney and the VA General Counsel agreed to remand the claims of service connection for right leg weakness, right ear hearing loss, tinnitus, right foot disorder, and right knee disorder.  In July 2011, a CAVC order was issued, remanding the Veteran's claims for action consistent with the Joint Motion, which will be further explained herein.

The Board notes that the issues of entitlement to service connection for a skin condition and shortness of breath, which were addressed in the December 2004 rating decision, have been withdrawn by the Veteran and, thus, are not currently before the Board.  See December 2007 statement from the Veteran.  Likewise, the record reflects that the Veteran is no longer pursuing the issue of service connection for a right shoulder or left foot disorder.  See June 2011 Joint Motion.  

Finally, the Board notes that the issue of service connection for lumbar radiculopathy has been raised by the evidence of record, as the medical evidence shows that the Veteran may have lumbar radiculopathy due to his service-connected low back disability.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss and tinnitus, as well as the claim of entitlement to an initial disability rating higher than 10 percent for service-connected degenerative disc and joint disease of the spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that right leg atrophy existed prior to service.  There is also clear and unmistakable evidence that the pre-existing right leg atrophy did not increase in severity beyond its normal progression during or as a result of active military service.  The preponderance of the evidence does not establish that the Veteran's pre-existing right leg atrophy is aggravated by, proximately due to, or the result his service-connected low back disability.  

2.  The preponderance of the evidence is against a finding that the Veteran's current right foot disability, diagnosed as small fiber peripheral neuropathy, was incurred in or aggravated by active service; nor does the preponderance of the evidence establish that the current right foot disability is aggravated by, proximately due to, or the result of a service-connected disability.  

3.  The preponderance of the evidence is against a finding that the Veteran's current right knee disability, diagnosed as degenerative joint disease with partial ACL tear, was incurred in or aggravated by active service, nor may right knee arthritis be presumed to have been incurred or aggravated in service.  The preponderance of the evidence is also against a finding that the current right knee disability is aggravated by, proximately due to, or the result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing right leg atrophy was not aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 1153, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.306 (2011).  

2.  A right foot disability was not incurred in or aggravated by the Veteran's active military service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

3.  A right knee disability was not incurred in or aggravated by the Veteran's active military service, may not be presumed to have been incurred in or aggravated by such service, and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters issued in July 2004 and August 2008, which were sent prior to initial unfavorable AOJ decisions issued in December 2004 and August 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2008 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in July 2009 in connection with the claim on appeal, and there is no allegation or indication that the examinations were inadequate.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and organic diseases of the nervous system, including hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Right Leg Weakness

The Veteran has asserted that service connection is warranted for right leg weakness.  However, based upon his statements and the medical evidence of record, it appears that he is actually seeking service connection for right leg atrophy.  Indeed, a number of statements submitted by the Veteran in support of his claim indicate that he believes his right leg atrophy was aggravated by and during service as a result of the work and duties he performed.  He has asserted that he developed a myriad of symptoms as a result of the aggravation of his right leg atrophy, including weakness, increased pain, and a limp.  See statements from the Veteran dated December 2005 and December 2007; see also statements dated November 1977 and October 1978.  Therefore, the Board will proceed to evaluate whether the preponderance of the evidence supports the grant of service connection for right leg atrophy.  

Review of the service treatment records (STRs) reveal that a disability related to the Veteran's right leg was not specifically noted or reported during the Veteran's June 1966 enlistment examination.  Nevertheless, STRs dated in March 1968 reflect complaints of right hip and leg pain.  It was noted that the Veteran had a limp and that he had noticeable atrophy in the right calf and thigh.  The Veteran was also noted to have difficulty with controlling his legs and standing.  A number of STRs seem to suggest that the Veteran's right leg symptoms of pain and atrophy existed since his birth or childhood.  See STRs dated March 1968 (neurological evaluations and right hip X-ray report).  To this end, treating physicians determined that the Veteran's atrophy and hyperreflexia represented a neurologic condition, which was believed to be related to a birth trauma.  See March 1968 neurologic consult.  The Veteran's March 1970 separation examination report reflects that the Veteran's right leg was smaller and shorter than his left leg.  No other right leg disability or symptoms were noted or reported at that time.  

Post-service treatment records show numerous, continued diagnoses relevant to the Veteran's right leg, to include atrophy of the right leg with an unknown etiology.  A few post-service records seem to suggest that the Veteran's right leg symptoms may represent radiculopathy of a lumbar spine disability, or are otherwise related to some injury involving the Veteran's spinal cord; however, a June 1996 EMG of the Veteran's right leg was normal.  See August 1977 medical statement and private treatment records dated May and June 1996.  

In a March 2003 statement submitted with accompanying private medical records, Dr. C.D. indicated that the Veteran had been seen by a neurologist and was found to have a progressive gait disorder which consisted of a wide space gait with slowness, some incoordination, increased tone of his lower extremities, and a spastic gait.  Dr. C.D. stated that such was associated with atrophic changes in the muscles of the Veteran's right lower extremity, and he opined that there was a good possibility that these symptoms and clinical findings were exacerbated and possibly associated with the Veteran's physical regimen during his tour of duty in the armed services. 

In this regard, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Thus, veterans are presumed to have entered service in sound condition as to their health.  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Indeed, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As noted above, a number of STRs seem to suggest that the Veteran's right leg symptoms existed since his birth or childhood.  Based on these findings, the Board, remanded this matter in May 2009 for a VA examination in order to determine whether the Veteran has right leg weakness that preexisted his entry to active duty service and, if so, (1) whether the preexisting right leg disorder underwent an increase in the underlying pathology during service, i.e., was aggravated during service and (2) whether any such increase was due to the natural progress of the disease.  In addition, if a right leg disorder did not preexist service, the examiner was to opine whether it is at least as likely as not that any right leg disorder was incurred during active service.

The Veteran was afforded a VA examination dated in July 2009 where the VA examiner reviewed the claims file in connection with the examination and report.  The examiner reported that, while in service, the Veteran was noted to have evidence of a neurologic condition manifested by mild wasting (atrophy) of the right thigh and leg, as well as hyperreflexia.  The examiner noted that the impression at that time was that the Veteran suffered from a condition affecting the brain or spinal cord, cause unknown, but that the physician stated that a birth injury was the likely cause.  The VA examiner also noted that the record indicated a long standing difference between the right upper and lower extremities, but that these differences had not interfered with sporting or work activities. 

The examiner, then, noted various entries in the Veteran's STRs, including records noting that the Veteran had noticeable atrophy of the right calf and thigh.  Upon neurological evaluation in service, the findings were indicated to be consistent with an upper motor neuron lesion, an injury to the affected nerve tissue that would have occurred in the brain or upper levels of the spinal cord; most likely the brain, given the involvement of both the upper and lower extremities.  The examiner indicated that the injury would have been remote, as in prior to service, as such injuries to the brain or spinal cord are rarely asymptomatic, making occult occurrence during service highly unlikely.  The VA examiner noted that no treatment was recommended at the time, since no treatment was available.  The examiner stated that the condition would have had onset long before service based on the neurologic findings. 

The VA examiner also noted that the Veteran was seen by a neurologist three months after the initial evaluation and the neurologist noted that the condition was unchanged.  The examiner found that there were no other entries related to this condition in the Veteran's STRs until his separation examination where the size difference between his right and left thighs and calves was again noted.  The examiner noted that the claims file contained numerous post-service entries from multiple physicians referencing chronic right leg atrophy.  He specifically noted that a 1996 neurological evaluation found no evidence of lumbar radiculopathy as an etiology of the Veteran's right leg atrophy.  

After examination, the Veteran was diagnosed with right lower extremity atrophy and hyperreflexia of the right upper and lower extremities, idiopathic upper motor neuron condition, which the VA examiner opined existed prior to service.  In making this determination, the VA examiner noted that the nature of the condition is first documented in service such that the causative event was remote and likely associated with birth trauma to the brain or occult cerebrovascular infarction.  The VA examiner also stated that there was no evidence of aggravation by service, noting that all available medical evidence to date indicates that there has been no progression of the condition beyond that which might have been expected due to the natural progression of the condition with advancing age.  

The Board considers the July 2009 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's right leg atrophy existed prior to service.  The Board finds that the VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs, which suggest that the Veteran's right leg symptoms existed prior to service and do not contain any indication that the right leg symptoms were permanently worsened during or by service.  See also November 2006 private treatment record.  Therefore, the Board finds the October 2009 VA opinion to be of significant probative value.  

Based on these findings, the Board finds that there is clear and unmistakable evidence that the Veteran had right leg atrophy that preexisted service.  

The Board also finds that there is clear and unmistakable evidence that the preexisting disability was not aggravated, or permanently worsened.  Indeed, based on the evidence of record and the July 2009 VA examination results, the Board finds that medical evidence does not indicate that the Veteran's right leg atrophy underwent a permanent increase in severity beyond its normal progression during service.  The STRs reflect that at least two neurological examinations were conducted in service and, at the second evaluation the physician noted that the condition was unchanged.  There are no subsequent entries related to this condition in the STRs.  In addition, the July 2009 VA examiner, who examined the Veteran and his claims file in connection with the claim, found no evidence of aggravation during or by service. 

In this context, the Board again notes that, in March 2003, Dr. C.D. stated that there was a good possibility that the Veteran's gait disorder and atrophic changes were exacerbated and possibly associated with the Veteran's physical regimen during his tour of duty in the armed services.  The evidentiary record also contains a March 2007 statement from Dr. J.J. which states that the Veteran's right leg symptoms may have been exacerbated by the constant marching and running during service.  While these opinions suggest that the Veteran's right leg symptoms were aggravated by and during service, the Board notes that nether physician provided a rationale in support of their opinion.  Indeed, the physicians did not identify what evidence in the STRs supports any their conclusions, particularly given the lack of contemporaneous evidence showing an increase in the underlying pathology.  In this regard, the Board notes that neither physician identified what evidence he reviewed prior to rendering their conclusion.  Therefore, the Board finds that neither medical opinion is afforded any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 204 (2008) (a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight; an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In addition to the foregoing, the Board finds that the Veteran's currently diagnosed right leg atrophy is not related to or aggravated by his service-connected low back disability.  In this regard, the Board notes that the evidence showing that the Veteran's right leg atrophy existed prior to service is significant evidence against a finding that the pre-existing disability is a result of the service-connected low back disability.  See November 2006 private treatment record.  Indeed, the Board finds significant that the July 2009 VA examiner specifically noted a 1996 neurological evaluation found no evidence of lumbar radiculopathy as an etiology of the Veteran's right leg atrophy.  In addition, while a March 2007 treatment note from one of the Veteran's private physician, Dr. J.J., indicated possible lumbar radiculopathy, he also stated that the Veteran's leg wasting is out of proportion to suspected lumbar radiculopathy and that lumbar radiculopathy reflected on EMG testing was minor.  Instead, Dr. J.J. stated that the Veteran's right leg wasting was likely due to disuse, which is evidence against a finding of an etiologic relationship between the Veteran's right leg atrophy and his service-connected low back disability.  

With respect to aggravation, the Board notes that, while there is medical evidence showing continued treatment and notation of the Veteran's right leg atrophy, there is no competent, credible, or probative lay or medical evidence which suggests or indicates that the Veteran's service-connected low back disability has permanently worsened his right leg atrophy.  Without any such indication, such as a medical opinion or evidence suggesting that the low back disability could be aggravating the right leg atrophy condition or lay evidence showing complaints of increased right leg atrophy and problems in conjunction with treatment or complaints related to the low back disability, the Board finds that a VA examination or opinion is not necessary in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for the Veteran's current right leg atrophy.  While the Veteran has been diagnosed with this condition, the preponderance of the evidence shows that this condition existed prior to service and was not aggravated in service.  The preponderance of the evidence also fails to establish, indicate, or suggest that the Veteran's right leg atrophy is secondary to his service-connected low back disability.  

In evaluating the claim on appeal, the Board notes that the Veteran has contended on his own behalf that his right leg atrophy is related to and possibly aggravated by the physical activities he performed in service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right leg atrophy and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms of right leg symptoms, the Board accords his statements regarding the etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as noted, the preponderance of the evidence, including the July 2009 VA examination and opinion, which considered all the relevant facts in this case, provides clear and unmistakable evidence against a finding that the Veteran's right leg atrophy pre-existed service and was not aggravated therein.  On the other hand, however, the Veteran has only offered conclusory statements regarding causation and aggravation, which are of little probative value as he is not competent to opine on such a complex medical question.  As such, the Board finds that the Veteran's contentions regarding the etiology of his right leg atrophy condition are outweighed by the preponderance of the evidence of record, including the July 2009 VA medical examiner's findings, which is considered the most competent, credible, and probative evidence of record.  

In summary, and based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, as there is clear and unmistakable evidence that the Veteran's right leg atrophy existed prior to service and was not aggravated therein.  The preponderance of the evidence also fails to establish or indicate that the Veteran's right leg atrophy is related to or aggravated by his service-connected low back disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Right Foot and Right Knee Disorders

The Veteran is seeking service connection for a right foot and right knee disability on the basis that his current disabilities began in service.  Indeed, the Veteran has reported that his right knee pain began during service as a result of the marching and running he was required to perform.  See statement from the Veteran dated December 2007; see also December 2007 private treatment record.  

In the alternative, the Veteran has asserted that his current right foot and right knee disorders may be related to his right leg atrophy disorder or his service-connected low back disability.  

The STRs reflect that, in July 1967, the Veteran sought treatment complaining of pain over the Achilles tendon of both feet.  That same month, he complained of an unstable right knee.  The STRs do not contain any subsequent complaints, treatment, or findings related to a right foot or right knee disorder.  In fact, there were no pertinent complaints or findings lodged or noted at the March 1970 separation examination, which is evidence against a finding that chronic, residual right knee and right foot disabilities were manifested at that time.  

The post-service treatment records show continued treatment for knee problems beginning in March 2004, when an X-ray revealed changes in the proximal right tibia and fibula, which the examining physician stated might be related to inflammatory process, phlebitis, or old trauma.  Subsequent X-rays revealed mild degenerative changes, with continued irregularities in the proximal tibia and fibula, which examiners stated were likely due to a previous injury or chronic trauma.  See July 2006 X-ray report.  An MRI also revealed a partial anterior cruciate ligament (ACL) tear in the right knee.  See July 2006 MRI report.  

With respect to the right foot problems, the medical evidence of record does not show any post-service complaints, treatment, or findings related to the Veteran's right foot.  Nevertheless, the physician who evaluated the Veteran in July 2009 diagnosed him with small fiber peripheral neuropathy of the right foot.  

The Board also notes that the gap of many years in the evidentiary record, with respect to complaints or treatment for a right foot or right knee disability, also militates against a finding that his in-service injury caused a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In evaluating this claim, the Board finds highly probative that the Veteran filed a claim for VA compensation benefits in 1977 but made no mention of any right knee or right foot symptoms that had been chronic or continuous since service.  The 1977 compensation claim shows that the Veteran was aware that he could seek compensation for disabilities that he believed to be related to service; however, the Veteran's failure to mention a right knee or right foot disability or symptoms at that time, which the Board notes was immediately after he separated from service, preponderates against his assertion that he suffered from a chronic right foot or right knee disability that began in service and continued thereafter.  

Therefore, the Board finds that any lay assertion of continuity of right foot and right knee symptomatology following service is outweighed by the preponderance of the other evidence of record.  

In addition to the lack of credible evidence showing continuity of symptoms following service, the Board notes that there is no competent and credible evidence which attributes the Veteran's current right foot or right knee disabilities to his military service.  

To that end, the Board places significant probative value on the July 2009 VA examination undertaken to address the issue on appeal.  With respect to the right knee, the Veteran reported that his right knee pain had its onset in service and that he felt his right leg atrophy caused him to run stiff-legged and resulted in knee pain.  The Veteran also reported that, by 1970, while still in service, his knee was so painful and weak that he was falling frequently.  The VA examiner noted the Veteran was seen in basic training with a complaint of possible unstable knee; however, he also noted that, at separation from service, the Veteran answered "no" to the question "have you ever had or have you now a 'trick' or locked knee."  

The VA examiner also noted that the Veteran has filed multiple claims for VA benefits since 1977, which did not include a claim related to a knee condition.  

After examination, the VA examiner diagnosed degenerative joint disease of the right knee with partial ACL tear.  The examiner opined, however, that the current right knee disability is less likely than not due to in-service injuries, noting that the STRs do not show the Veteran sought continued treatment for knee problems during service or report a knee problem at the separation examination.  The examiner also noted that, while the Veteran made serial claims for VA disability regarding his back and leg during the first two decades after service, a knee condition was not claimed at that time.  The examiner further noted that there are no medical records indicating treatment for a right knee condition until more than three decades after the reported injuries in service.  In sum, the VA examiner stated that he found no credible evidence that the in-service injuries are in any way connected with the current right knee condition and determined that the current right knee disability is less likely as not related to the in-service injuries noted in the STRs.  

With respect to his right foot, the Veteran reported that his foot pain had its onset in service and was treated therein.  The Veteran reported that the foot pain in service involved the medial arch and joint line of both feet; however, the VA examiner noted that the Veteran was evaluated for pain involving the posterior heel and Achilles tendon, with no entries for foot pain.  The Veteran reported feeling cold and intermittent burning in his feet since basic training.  However, the Veteran also reported that he had not sought treatment for the condition since service, and the VA examiner noted that, despite the Veteran's report of continued pain since service, he had not previously filed a claim for service connection.  

The final diagnosis was small fiber peripheral neuropathy, which the examiner noted was confirmed by EMG/NCV testing.  However, the VA examiner opined that the current foot condition is not due to any injury incurred during military service.  In making this determination, the VA examiner noted that the STRs do not contain any entries relative to any complaint of foot pain or other impairment and that, while one entry involves the distal leg, that entry clearly indicates pain in the posterior leg and heel rather than the current right foot pain.  In this regard, the VA examiner stated that there is no connection between the complaint of Achilles tendon irritation and the current complaint of foot pain, which is most consistent with a neuropathic pain condition.  

The Board considers the July 2009 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current right knee and foot disorders are related to his military service.  The Board finds that the July 2009 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs and post-service treatment records, and there is no opposing or contradicting medical evidence or opinion of record which shows that the Veteran's current right knee and right foot disorders are directly related to his military service.  Therefore, the Board finds the July 2009 VA opinion to be of significant probative value.  

The Board notes that, in support of his claim, the Veteran has suggested that his current right foot and knee disabilities may be related to his right leg atrophy/or service-connected low back disability.  However, the Board finds that the question regarding the potential relationship between the Veteran's right foot and knee disabilities and his right leg atrophy and/or service-connected low back disability to be complex in nature.  See Woehlaert, supra.  In this regard, the medical evidence preponderates against a finding of any etiologic relationship between the Veteran's right leg atrophy and his current right knee disability, as a medical professional has determined that the amount of wasting in the Veteran's right leg is not in keeping with the mild delay shown in the right tibial nerve.  See January 2007 statement from Dr. J.J.  In addition, the medical evidence of record fails to suggest or indicate any possible relationship between the Veteran's right foot disability and his right leg atrophy.  Regardless, service connection has not been established for the Veteran's right leg atrophy and, thus, service connection cannot be established for any disability determined to be secondary thereto, including the current right foot or knee disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In this context, the Board also notes that the Veteran has asserted that his current right foot or knee disabilities may be secondary to his service-connected low back disability.  However, there is no competent, credible, and probative lay or medical evidence which suggests or indicates that the Veteran's service-connected low back disability has permanently worsened his right foot or right knee disability.  In fact, the Veteran has only offered conclusory statements regarding the potential relationship between his current right foot and knee disabilities and his service-connected low back disability, without any medical evidence, opinion, or findings to support his statements.  See Waters, supra.  Without an indication that the current right foot or knee disabilities are possibly related to the service-connected low back disability, such as a medical opinion or evidence suggesting that the low back disability has aggravated the Veteran's current right foot or knee disability or lay evidence showing complaints of increased right foot or knee problems in conjunction with treatment or complaints related to the low back disability, the Board finds that a VA examination or opinion is not necessary.  See McLendon, supra.  

Indeed, while the Veteran is competent to describe his complaints and symptoms of right foot and knee symptoms, the Board accords his statements regarding the etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In evaluating this claim, the Board has also considered whether presumptive service connection is warranted for the Veteran's right knee degenerative joint disease, or arthritis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his service discharge in May 1970.  In fact, a diagnosis of right knee arthritis is not shown in the record until July 2006, more than 30 years after the Veteran was discharged from service, and there is no competent and credible lay or medical evidence of record showing a diagnosis of right knee arthritis prior to that time.  As such, the Board finds that presumptive service connection is not warranted for right knee arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that entitlement to service connection for a right knee or right foot disability is not warranted.  While the STRs reflect that the Veteran complained of an unstable right knee and Achilles tendon pain in service, he specifically denied having, or having had, any foot trouble or a trick or locked knee at separation from service.  In addition, there is no competent and credible lay or medical evidence of continued right foot or knee problems following service.  Instead, the evidence shows that the Veteran sought treatment for right knee and foot problems more than 30 years after he was separated from service.  Moreover, the most competent, credible, and probative evidence of record does not reflect that the current right foot and knee disabilities are related to the Veteran's military service, to include the complaints and injuries reflected in the STRs.  There is also no competent, credible, or probative evidence of record showing that the Veteran's current right foot or knee disabilities are related to the Veteran's right leg atrophy or his service-connected low back disability.  

Accordingly, the Veteran's claims of service connection for a right foot and right knee disability are denied.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for right leg atrophy, to include as secondary to the service-connected low back disability, is denied.  

Entitlement to service connection for a right foot disability, to include as secondary to right leg atrophy and/or the service-connected low back disability, is denied.  

Entitlement to service connection for a right knee disability, to include as secondary to right leg atrophy and/or the service-connected low back disability, is denied.  



REMAND

Service Connection for Hearing Loss and Tinnitus

The Veteran is seeking service connection for right ear hearing loss and tinnitus on the basis that he was exposed to significant noise exposure during service.  Specifically, the Veteran has asserted that he was exposed to noise when he worked as an equipment operator during service, and that he was also incurred noise trauma when he went to the firing range at Fort Belvoir, VA, and from rocket explosions during his service in the Republic of Vietnam.  He has asserted that he was not given hearing protection during service.  

The Veteran has asserted that, since separation from service, he has experienced hearing loss in his right ear and constant ringing in his ears.  See December 2005 statement from the Veteran.  

The Veteran was afforded a VA examination in July 2009 to determine if his current hearing loss and tinnitus are related to his military noise exposure.  At that examination, the Veteran reported his military noise exposure and denied the use of hearing protection during service.  He also reported working in shipping and finishing at a tannery after service but he reported that it was not loud enough to require the use of hearing protection devices.  

With respect to tinnitus, the Veteran reported that the tinnitus is primarily in his right ear and, although he was unsure of its onset, he reported that his tinnitus was long-standing and constant.  Audiometric testing revealed moderately severe to profound mixed hearing loss in the right ear and normal hearing through 1000 Hertz sloping to severe sensorineural hearing loss in the left ear.  

After reviewing the evidence of record, interviewing the Veteran, and conducting a physical examination, the VA examiner opined that it is less likely as not that the Veteran's current right ear hearing loss is due to in-service noise exposure.  In making this determination, the VA examiner noted that the Veteran's hearing was normal at entrance and separation from service and that findings from those audiograms do not show any significant decrease in hearing during service.  The VA examiner also noted that the findings of the July 2009 audiogram revealed mixed hearing loss with a significant conductive component at 500 to 4000 Hertz, further noting that mixed hearing loss is not consistent with noise induced hearing loss.  

The VA examiner noted that the results of the July 2009 audiogram, as well as the results of an audiogram conducted in March 1991, show that a significant decrease in right ear hearing has only occurred since 1991 and suggests that the conductive component in the right ear was not present at that time.  Therefore, the VA examiner opined that the right ear hearing loss is less likely than not due to in-service noise exposure.  

With respect to tinnitus, the VA examiner opined that, because the tinnitus is found primarily in the right ear and because tinnitus is most often associated with hearing loss, the Veteran's tinnitus is also less likely than not due to in-service noise exposure.  

The June 2011 Joint Motion notes that, while the VA examiner noted that the Veteran's hearing loss was considerably worse since the 1991 audiological examination such that the conductive component of the Veteran's right ear hearing loss was not present at that time, the evidence shows that the Veteran met VA's definition for hearing loss under 38 C.F.R. § 3.385 in March 1991 but consideration was not given to whether the right ear hearing loss shown in March 1991 was related to service.  

Indeed, careful review of the July 2009 VA examination and opinion reveals that an additional medical opinion is needed.  In this regard, the Board notes that the July 2009 VA examiner opined that the Veteran's current hearing loss is not related to service primarily due to the fact that his current hearing is shown to mixed type hearing loss, which is not consistent with noise induced hearing loss.  The July 2009 VA examiner also stated that, given the findings of the audiograms conducted in March 1991 and July 2009, a significant decrease in hearing in the right ear has only occurred since 1991 and suggests that the conductive component was not present in the right ear at that time.  

The examiner's statement, in this regard, seems to indicate that the right ear hearing loss shown in March 1991 was sensorineural in nature (since the conductive competent was not present at that time).  Therefore, an opinion is needed as to whether the right ear hearing loss in March 1991 is likely related to the Veteran's in-service noise exposure and, if so, if the current mixed type hearing loss (which is manifested by a sensorineural and conductive component) is a progression or component of the right ear hearing loss shown in March 1991.  

In this regard, the Board notes that the Court has held that, even if disabling hearing loss is not demonstrated at separation from service, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Accordingly, a remand is necessary to obtain an adequate medical opinion with regard to the Veteran's right ear hearing loss.  

The Board finds that the issue of service connection for tinnitus is inextricably intertwined with the issue of service connection for right ear hearing loss, given the rationale provided by July 2009 VA examiner.  Indeed, as noted, the VA examiner based his negative nexus opinion regarding tinnitus on the fact that the Veteran's tinnitus is primarily in his right ear and that tinnitus is most often associated with hearing loss.  Therefore, an additional medical opinion may be needed with respect to the Veteran's tinnitus, if the VA examiner determines that the current right ear hearing loss is related to the Veteran's military service, and consideration of that issue is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  


Increased Rating for Spine

As noted, in July 2010, the RO granted service connection for degenerative disc and joint disease, residual of pre-existing condition of transitional vertebral, L5-S1, and biomechanical repetitive microtrauma (claimed as a spinal injury or low back disability), and evaluated the disability as 10 percent disabling, effective June 25, 2004.  

In August 2011, the Veteran submitted a written statement indicating that he wanted to appeal the rating decision issued in August 2010, as he believed he should have been awarded a higher rating for his disability.  

A written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result, will constitute a notice of disagreement (NOD), if filed within one year of the date the notice of the decision was mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  Therefore, the Board finds that the Veteran's August 2011 statement constitutes an NOD as to the initial disability rating assigned to the Veteran's service-connected spine disability, as he expressed disagreement with the disability rating assigned to his service-connected spine disability and was submitted within one year from the date of the notice of the decision.  

The Court has held that the filing of an NOD initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that the issue of entitlement to an initial disability rating higher than 10 percent for service-connected spine disability must be remanded so the RO can issue an SOC addressing the issue and the appellant can be afforded the opportunity to perfect a timely substantive appeal as to that issue.  


Accordingly, the case is REMANDED for the following action:

1. Request that the audiologist who conducted the July 2009 VA examination review the claims file, including this Remand and provide an addendum to her previous report which addresses the following:

a. Is it at least as likely as not (i.e., a probability of 50 percent) that the right ear hearing loss shown in March 1991 is related to the Veteran's in-service noise exposure?  

The examiner should discuss whether, based upon review of the evidence of record, the hearing loss shown in March 1991 is sensorineural, conductive, or mixed type hearing loss, with a definition of each type of hearing loss provided.  

In answering the foregoing, the examiner should also note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may, nevertheless, be established for a current hearing disability by submitting evidence that a current disability is causally related to service.  

b. If the answer to (a) is yes, the examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current hearing loss is a progression or component of the hearing loss shown in March 1991.  

c. Regardless of the answer to (a), the examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent) that the sensorineural component of the Veteran's current hearing loss is related to his military noise exposure.  

In answering the foregoing, the VA examiner should consider the lay and medical evidence of record, including the Veteran's competent report of suffering from continued hearing loss since separation from service.  

d. The VA examiner should also opine whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current tinnitus is (1) related to his military noise exposure and (2) is caused or aggravated by his current right ear hearing loss.  

In answering the foregoing, the VA examiner should consider the lay and medical evidence of record, including the Veteran's competent report of suffering from continued tinnitus since separation from service.  

e. A rationale must be provided for each opinion offered.  

f. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.  

g. If the audiologist who conducted the July 2009 VA examination is no longer available, another audiologist knowledgeable in evaluating hearing disabilities should be requested to review the evidentiary record and provide the requested opinions.  

2. Issue an SOC addressing the Veteran's claim of entitlement to an initial disability rating higher than 10 percent for service-connected degenerative disc and joint disease (residual of pre-existing condition of transitional vertebral (L5-S1) and biomechanical repetitive microtrauma).  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue. 

3. If, and only if, the Veteran perfects his appeal as to the increased rating claim, the RO should return the case to the Board for appellate consideration.

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


